Certification Pursuant to Rule 30a-2(b) under the 1940 Act and Section 906 of the Sarbanes-Oxley Act I, Dominic Martellaro, Chief Executive Officer of Destra Investment Trust (the “Registrant”), certify that: 1. The Form N-CSR of the Registrant (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date:06/01/15 /s/ Dominic Martellaro Dominic Martellaro, Chief Executive Officer (principal executive officer) I, Derek Mullins, Chief Financial Officer of Destra Investment Trust (the “Registrant”), certify that: 1. The Form N-CSR of the Registrant (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date:06/01/15 /s/ Derek Mullins Derek Mullins, Chief Financial Officer (principal financial officer)
